In the United States Court of Appeals

                   For the Fifth Circuit
                          _______________

                            m 02-20252
                          _______________




                      SAROJ M. BAHL, PHD.,

                                               Plaintiff-Appellant,

                          DAVID T. LÓPEZ,

                                               Appellant,

                              VERSUS

THE UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER AT HOUSTON, ET AL.,

                                               Defendants,

  THE UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER AT HOUSTON;
  JEANNE MARTIN, PHD., INDIVIDUALLY; JAMES T. WILLERSON, PHD.,
                                 AND
                           DORIS A. ROSS,

                                               Defendants-Appellees.



                    _________________________

              Appeal from the United States District Court
                  for the Southern District of Texas
                          m H-00-CV-2496
                   _________________________
                          December 10, 2002
Before SMITH, BARKSDALE, and
  EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

   The plaintiffs sue, under various statutes,
for alleged racial discrimination, retaliation,
and intentional infliction of emotional distress.
The district court found no issues of material
fact and granted summary judgment to defen-
dants and imposed sanctions on plaintiff and
her attorney.

   We have read the briefs and have heard the
arguments of counsel, and have consulted per-
tinent portions of the record. On the basis of
applicable caselaw and the summary judgment
record, we affirm, essentially for the reasons
given by the district court. This affirmance
goes to both the summary judgment and the
sanctions.

   Defendant Jeanne Martin moves for sanc-
tions under FED. R. APP. P. 38 for a frivolous
appeal. That motion is GRANTED. Appel-
lant and her attorney are assessed, jointly and
severally, double costs plus attorney’s fees of
$5,000 on appeal. The double costs shall be
paid to each respective defendant in the pro-
portion that each defendant has incurred costs
on appeal. The attorney’s fees shall be paid to
Martin.

   AFFIRMED.




   *
      Pursuant to 5TH CIR. R. 47.5, the court has deter-
mined that this opinion should not be published and is
not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.

                                                           2